Bieluch, J.,
dissenting. I disagree with the conclusion of the majority that the trial court did not err in refusing to charge on driving while impaired as a lesser included offense of driving while under the influence of liquor. The sole basis for this conclusion was that the defendant’s request to charge failed to comply with the requirement of Practice Book § 854 that each proposition of law state “the citation of authority upon which it is based, and the evidence to which the proposition would apply.”
The defendant was arrested on August 31,1986, for operating while under the influence of intoxicating liquor, in violation of General Statutes § 14-227a (a), and for interfering with an officer, in violation of General Statutes § 53a-167a, on the basis of his motor vehicle operation, his physical condition and appearance, and his unruly and belligerent conduct. He refused to submit to a chemical test for alcohol after his arrest.
General Statutes § 14-227a (a) provides: “No person shall operate a motor vehicle while under the influence of intoxicating liquor or any drug or both. A person commits the offense of operating a motor vehicle while under the influence of intoxicating liquor or any drug or both if he operates a motor vehicle on a public high*70way of this state ... (1) while under the influence of intoxicating liquor or any drug or both or (2) while the ratio of alcohol in the blood of such person is ten-hundredths of one per cent or more of alcohol, by weight.” Since there was no alcohol test taken in this case, the first specified manner of violation of this statute was the issue before the jury.
Subsection (b) of § 14-227a provides: “No person shall operate a motor vehicle on a public highway of this state . . . while his ability to operate such motor vehicle is impaired by the consumption of intoxicating liquor. A person shall be deemed impaired when at the time of the alleged offense the ratio of alcohol in the blood of such person was more than seven-hundredths of one per cent of alcohol, by weight, but less than ten-hundredths of one per cent of alcohol, by weight.” In the absence of an alcohol test, the per se statutory violation is not relevant in this discussion.
On the basis of § 14-227a (b), the defendant submitted the following request to charge: “In addition to § 14-227a (a) which, in order to find the defendant guilty, requires proof beyond a reasonable doubt that the defendant was operating a motor vehicle while under the influence of intoxicating liquor, you are also permitted to consider the lesser included offense of operation while impaired. Section 14-227a (b) provides in part that ‘No person shall operate a motor vehicle on a public highway of this state . . . while his ability to operate such motor vehicle is impaired by the consumption of intoxicating liquor.’ In order to find the defendant guilty under this section you need not find that the defendant was operating while under the influence of intoxicating liquor but only that his ability to operate such motor vehicle was impaired.”
Unlike the trial court, the majority opinion does not reach the merits of the defendant’s claim that in the *71absence of a blood alcohol test, driving a motor vehicle while impaired by the consumption of intoxicating liquor, in violation of § 14-227a (b), is a lesser included offense of operating a motor vehicle while under the influence of intoxicating liquor, in violation of § 14-227a (a). A recent review of the legislative history of § 14-227a (b); see State v. Gonzalez, 14 Conn. App. 216, 541 A.2d 115 (1988) (Bieluch, J., dissenting); led to my conclusion that in the absence of blood alcohol evidence, the operation of a motor vehicle by a person while his ability to operate such motor vehicle is impaired by the consumption of intoxicating liquor; General Statutes § 14-227a (b); is a lesser included offense of operation under the influence of intoxicating liquor, General Statutes § 14-227a (a). State v. Gonzalez, supra, 224.
The majority opinion supports the erroneous refusal of the lower court to charge on the lesser included offense, not on the merits of the charge, but for the asserted procedural deficiency that the defendant failed to “provide the trial court with the factual and legal basis for the charge.” Practice Book § 854. This misconstrues the application and requirements of the procedural rule. “The ever increasing refinement of our law justifies the cooperation of counsel in stating requests for jury instructions, and this cooperation is mandated, at least to the extent of substantial compliance with Practice Book § 852 [now § 854].” State v. McIntosh, 199 Conn. 155, 160-61, 506 A.2d 104 (1986). The purpose of the rule is to allow the trial court to know the precise point to which the defendant wished to call attention. Id., 161.
The lesser included offense issue before the trial court turned on a clear question of law. The majority opinion misapplies the rule of Practice Book § 854 to the facts and issue in this case in holding: “The request to charge submitted by the defendant failed to provide the court with any factual basis for his request. State *72v. Ostroski, 201 Conn. 534, 558, 518 A.2d 915 (1986). Moreover, the defendant failed to provide any legal authority from any jurisdiction to support his argument that operating while impaired is a lesser included offense of operating while under the influence, apart from the citation to General Statutes § 14-227a (b) itself.” The record discloses that the issue before the court was one of law, and not of facts. The same evidence applied to both offenses. The only question presented by the defendant’s request to charge, and ruled on by the trial court, was one of law. The majority’s requirement that a request to charge be supported by “legal authority from any jurisdiction,” in addition to the statutory citation, is without foundation. Statutory authority alone is sufficient to support a request to charge; its weight is also greater than judicial authority for that purpose.
The trial court ruled on the defendant’s request to charge upon the completion of final arguments to the jury and in their absence. It recognized “the precise point to which the defendant wished to call attention”; State v. McIntosh, supra, 161; as one of law when it held: “[Sjince there was no chemical test, although I am familiar with the case about the lesser included charge that it is not automatically out, because there is no chemical test here, I do not feel that it is to be a part of this case, so I will not charge on that.” The trial court ruled on the defendant’s request to charge as a matter of law, and so should this court on the defendant’s appeal from that holding.
The trial court also erred when it instructed the jury on the offense of operation of a motor vehicle while under the influence of intoxicating liquor.1 This court *73on an appeal before it is not bound to consider a claim unless it was distinctly raised at the trial or arose subsequent thereto. It may, however, in the interest of justice notice plain error not brought to the attention of the trial court. Practice Book § 4185.
In defining the elements of the offense of driving under the influence of intoxicating liquor, the court included this instruction: “If intoxicating liquor has so *74far affected the nervous system and brain of the driver of a motor vehicle as to impair to an appreciable degree his ability to operate the car, as he would in the full possession of his faculties, then such a driver is under the influence of intoxicating liquor, within the meaning of tKe statute. ” (Emphasis added.) Such a charge is appropriate in the consideration of the offense of operating a motor vehicle while impaired, but constitutes prejudicial error when given to a jury for its deliberation on a prosecution for operating a motor vehicle while under the influence of intoxicating liquor.
Reviewing the entire charge, I would find that the commingling into the court’s charge on operation of a motor vehicle while under the influence of intoxicating liquor an instruction defining the offense of operation while impaired as proof that “such a driver is under the influence of intoxicating liquor, within the meaning of the statute,” was not, on the whole record here, harmless beyond a reasonable doubt. See Rose v. Clark, 478 U.S. 570, 576, 106 S. Ct. 3101, 92 L. Ed. 2d 460 (1986); Delaware v. Van Arsdall, 475 U.S. 673, 681, 106 S. Ct. 1431, 89 L. Ed. 2d 674 (1986); State v. Coleman, 14 Conn. App. 651, 679, 542 A.2d 752 (1988).
For these reasons, I would find error.

 The court’s entire charge defining operation while under the influence of intoxicating liquor for a conviction under General Statutes § 14-227a (a) was as follows:
“What does under the influence of intoxicating liquor mean, and you are finally going to get the legal definition. Driving while under the influence *73of intoxicating liquor or under the influence of liquor means that the driver has become so affected in his mental, physical, or nervous processes, that he lacks to an appreciable degree the ability to function properly in relation to the operation of his motor vehicle. All right.
“Now, it is a matter of common knowledge that the susceptibility to intoxicating liquor varies in individuals who have imbibed. The law has not made it a crime for a person to drive his automobile after he has been drinking, nor has it specified the number of drinks which a man might take in order to produce that state, which is defined to be under the influence of intoxicating liquor, but it is a well known fact that intoxicating liquor has such a power of affecting the normal reactions and responses of the brain and body of the person that it is against public policy to allow any person to drive his automobile on a public highway when he is, in fact, under the influence of intoxicating liquor. When a person takes intoxicating liquor, the effect upon his driving an automobile may manifest itself in several ways; impaired judgment of speed or distance, lack of coordination, a sense of exhilaration, which induces recklessness, and other elements which common observation will suggest to you. The driving of an automobile when liquor has produced these effects in an individual is unlawful. It is not necessary that the accused be drunk, as the word is commonly understood. However, the expression, under the influence of intoxicating liquor, does cover not only all the well known and easily recognized conditions and degrees of intoxication, but also any abnormal mental or physical condition which is the result in indulging in intoxicating liquor, and which tends to deprive a person of that clearness of intellect, judgment, and control which he would otherwise possess.
“If intoxicating liquor has so far affected the nervous system and brain of the driver of a motor vehicle as to impair to an appreciable degree his ability to operate the car, as he would in the full possession of his faculties, then such a driver is under the influence of intoxicating liquor, within the meaning of the statute.
“Now, once again, driving under the influence of intoxicating liquor means the driver has become so affected in his mental, physical, or nervous processes that he lacks to an appreciable degree the ability to function properly in relation to the operation of his automobile.” (Emphasis added.)